 


109 HR 2180 IH: To amend the Internal Revenue Code of 1986 to provide for the proper tax treatment of variable contracts issued by life insurance companies subject to the laws of Puerto Rico.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2180 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the proper tax treatment of variable contracts issued by life insurance companies subject to the laws of Puerto Rico. 
 
 
1.Tax treatment of variable contracts issued by life insurance companies subject to the laws of Puerto Rico 
(a)In generalParagraph (1) of section 817(d) of the Internal Revenue Code of 1986 (relating to variable contract defined) is amended by striking pursuant to State law or regulation and inserting pursuant to the law or regulation of a State or Puerto Rico. 
(b)Effective dateThe amendment made by this section shall apply to contracts issued after the date of the enactment of this Act. 
 
